FILED
                             NOT FOR PUBLICATION                             JUN 6 2011

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RENE CAZARES,                                     No. 09-16493

               Petitioner - Appellant,            D.C. No. 2:05-cv-00625-FCD-
                                                  DAD
  v.

W. J. SULLIVAN, et al.,                           MEMORANDUM *

               Respondents - Appellees.



                     Appeal from the United States District Court
                         for the Eastern District of California
                    Frank C. Damrell, Jr., District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       California state prisoner Rene Cazares appeals pro se from the district

court’s order denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction

under 28 U.S.C. § 2253 and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Cazares contends that his trial counsel was ineffective. The California Court

of Appeal’s determination that Cazares did not demonstrate that his attorney failed

to investigate his case or that he was prejudiced by his attorney’s actions was not

an unreasonable application of Strickland v. Washington, 466 U.S. 668 (1984). See

28 U.S.C. § 2254(d); Harrinton v. Richter, 131 S. Ct. 770, 785-87 (2011).

      Cazares also contends that the trial court erroneously denied his motion to

represent himself, made after jury selection had began. The California Court of

Appeal’s determination that Cazares’ motion was untimely rested on a reasonable

determination of the facts and was not contrary to Faretta v. California, 422 U.S.

806 (1975). See 28 U.S.C. § 2254(d); Marshall v. Taylor, 395 F.3d 1058, 1061-62

(9th Cir. 2005).

      Cazares’ motion for appointment of appellate counsel and accompanying

requests are denied.

      AFFIRMED.




                                          2                                    09-16493